Title: To George Washington from Christopher Colles, 17 January 1783
From: Colles, Christopher
To: Washington, George


                        
                            Sir,
                            Morristown 17 January 1783.
                        
                        As the subject of this Letter is a matter which may turn out of considerable utility to the United States in
                            general, & the state of Virginia in particular, I hope you will pardon the liberty I take of addressing myself to
                            your Excellency.
                        I have lately seen Capn Hutchins’s map of Virginia, & observe that the River Ohio is navigable for
                            large vessels from Fort Pitt to its confluence with the Mississipi, & from thence to the Ocean, except a small
                            distance of 2 or 3 miles where it is obstructed with rapids; and as I have made Inland Navigation & other branches
                            of Civil Engineering my study, & executed some works in Ireland with success, I do conceive it a matter of the
                            utmost consequence to remove these obstructions; & am of opinion I am capable of effecting it at a small expence;
                            And do propose taking a journey into Virginia to communicate my designs to the Legislature thereof for their concurrence
                            & encouragement; & tho these designs cannot be put in execution during the war, It may perhaps be judged
                            expedient to make a law & establish a Company who may forward them as soon as peace is settled; I therefore
                            request your Excellency will favour me with the names of such Gentlemen in Virginia as you may judge proper I should apply
                            to on this affair.
                        As I have not the Honor of a personal acquaintance with your Excellency I must request the favour of you to
                            enquire my Character of General Knox Colonel Lamb & Colonel Hamilton.
                        I have communicated the outline of my plan for executing this design to Mr Henry Remsen of
                            Morristown, who so far approved of it that he thought it advisable I should address myself to your Excellency &
                            request your patronage. Your Excellency’s Answer directed to his care in Morristown will be gratefully received by Your
                            Excellencys most Obedt and most humble Servt
                        
                            Christopher Colles
                        
                    